

116 HR 8807 IH: Electric Vehicle Mobility Area Planning Act
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8807IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Mr. O'Halleran (for himself and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a grant program to map optimal locations for electric vehicle charging stations and the derived demand for electricity, and for other purposes.1.Short titleThis Act may be cited as the Electric Vehicle Mobility Area Planning Act or the EV MAP Act.2.DefinitionsIn this Act:(1)Eligible entityThe term eligible entity means—(A)a college or university;(B)a nonprofit entity;(C)an electric cooperative;(D)a political subdivision of a State, including a municipally owned electric utility and an agency, authority, corporation, or instrumentality of a State;(E)a tribally owned electric utility, an agency, authority, corporation, or instrumentality of an Indian Tribe;(F)an investor-owned electric utility; or(G)a private entity.(2)Electric vehicleThe term electric vehicle means a vehicle that is powered primarily by an electric motor drawing current from rechargeable batteries, including battery electric vehicles and plug-in hybrid vehicles.(3)Electric vehicle charging stationThe term electric vehicle charging station means vehicle supply equipment that provides electric current to recharge electric vehicles, including AC or DC charging capabilities, at a location that is—(A)a multiunit housing structure;(B)a workplace;(C)a commercial location; or(D)open to the public for a minimum of 12 hours per day.(4)Indian TribeThe term Indian Tribe has the meaning given the term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(5)SecretaryThe term Secretary means the Secretary of Energy.3.Electric vehicle charging station mapping program(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a program to provide grants to eligible entities and partnerships of eligible entities to carry out activities described in subsection (c) in order to determine where electric vehicle charging stations will be needed to meet the current and future needs of electric vehicle drivers in the 5-year period following receipt of the grant, and to help guide future investments for electric vehicle charging stations.(b)ApplicationTo be eligible to receive a grant under the program established under subsection (a), an eligible entity, or partnership of eligible entities, shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Use of grantAn eligible entity, or partnership of eligible entities, may use a grant received under subsection (a), with respect to an area in the United States specified by the eligible entity or partnership of eligible entities, to— (1)evaluate locations of current electric vehicle owners, and potential locations of electric vehicle owners during the 5-year period following receipt of the grant, in the specified area, based on data such as regional commute and travel patterns;(2)evaluate estimated current commute and travel patterns, and commute and travel patterns during the 5-year period following receipt of the grant, of electric vehicles in the specified area;(3)estimate the current electricity usage, and the electricity usage during the 5-year period following receipt of the grant, required to serve electric vehicle charging stations in the specified area;(4)develop a map identifying concentrations of electric vehicle charging stations to meet the needs of current and future electric vehicle drivers in the specified area, based on data such as regional commute and travel patterns;(5)estimate the future need for electric vehicle charging stations in the specified area to support the adoption and use of electric vehicles in shared mobility solutions, such as micro-transit and transportation network companies; or(6)develop a tool to allow a city, county, or other local agency to compare and evaluate different adoption and use scenarios for electric vehicles and electric vehicle charging stations, with the ability to adjust factors to account for locally and regionally specific characteristics.4.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out this Act $2,000,000 for each of fiscal years 2021 through 2026.(b)Administrative costsNot more than 5 percent of the amount appropriated under subsection (a) for each fiscal year shall be used for administrative expenses.